By the Court.
There is no pretense of fraud set up in this case. If there was any fraud alleged in the transaction, it would be proper to examine it, and might govern the decision. Kellam, under the state of this case, must be *592considered as seized of a freehold estate of the value of fifty pounds. The judgment of the sessions affirming the order of the justices, must be
Affirmed.
Pennington, J.
Being an inhabitant of Newark delivered no opinion.
Cited in Bernards v. Wrrren, 3 Gr. 447. Approved in Nottingham v. Amwell, 1 Zab. 87.